DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance, claim 21 refers to “the leuco dye of claim 11,” but does not appear to require all the limitations of claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 	For purposes of Examination, it will be assumed that the claim reads “and a leuco dye, and”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeersch (EP 1614541) in view of Nakamura et al. (US 2009/0246693). 	Regarding claims 11-13, Vermeersch discloses “a negative-working lithographic printing plate precursor (paragraph 1) comprising  	a support (paragraph 9) and  	a coating (paragraph 13) comprising  		a photopolymerisable layer comprising a polymerisable compound (paragraph 21) and a photoinitiator (paragraph 19), and  		a toplayer (paragraph 19) above the photopolymerisable layer, comprising a leuco dye (paragraphs 36 and 39).”   	Vermeersch fails to disclose that the toplayer also comprises “a hydrophobic binder,” but 2.”  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  In this instance, the general conditions are given by Vermeersch (see Table 2).  Furthermore, the amount of leuco dye clearly would determine the amount of color change undertaken upon exposure.  Therefore, at the time of the filing of the invention, it would have 2 in order to determine the optimum or workable amount. 	Regarding claim 19, Vermeersch further discloses “wherein the leuco dye has a main absorption in the infrared wavelength range of the electromagnetic spectrum before exposure to heat and/or IR radiation, and the leuco dye absorbs more light in the visible wavelength range of the electromagnetic spectrum after exposure to heat and/or IR radiation (Formula II).” 	Regarding claim 20, Vermeersch further discloses “wherein the leuco dye is of Formula I (Formula II).” 	Regarding claim 21, Vermeersch teaches “a method for making a printing plate precursor (paragraph 13) comprising:  	coating a support (paragraph 9) with  	a photopolymerisable layer comprising a polymerisable compound (paragraph 21) and a photoinitiator (paragraph 22), and  	a toplayer (paragraph 19) above the photopolymerisable layer comprising … a leuco dye (paragraphs 36 and 39), and 	drying the precursor (paragraph 86).” 	Vermeersch fails to disclose that the toplayer also comprises “a hydrophobic binder,” but does disclose that the purpose of the toplayer is to protect the under layers from oxygen, and leaves the choice of the toplayer to one having ordinary skill in the art (paragraph 19).  Nakamura et al. describe a toplayer which protects from oxygen (paragraph 304).  The toplayer of Nakamura et al. includes polyvinylidene chloride (paragraph 305).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use polyvinylidene chloride in the top layer of Vermeersch because it has been shown to be suitable in the art for toplayers to protect against oxygen. 	Regarding claim 22, Vermeersch teaches “a method for making a printing plate (paragraph 13) comprising: 2 and 120 mJ/cm2 (paragraph 77).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853